Citation Nr: 1526897	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO. 09-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1. Entitlement to an increased rating in excess of 10 percent prior to January 26, 2009 and in excess of 20 percent from January 26, 2009 forward for service-connected arthrolumbosacral strain. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The RO granted an additional increased ratings of 10 percent and 20 percent for the Veteran's low back disability in April 2007 and December 2009 rating decisions, respectively. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is evidence associated with the claims file that the Veteran's low back disability may prevent him from obtaining or maintaining substantially gainful employment. See April 2013 Statement. Thus, the issue of entitlement to TDIU has been raised by the record.

As part of his initial April 2009 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In signed February 2011 correspondence the Veteran's representative stated he wished to withdraw his hearing request. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(e).

The Board remanded the increased rating issue on appeal for additional development in March 2013. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of reopening a claim of service connection for an acquired psychiatric disorder, to include depression and anxiety, was referred in the March 2013 Board remand. See January 2010 Statement. For the sake of thoroughness, the issue is re-referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In April 2013 correspondence submitted shortly after the issuance of the March 2013 Board remand, the Veteran indicated that he receives Social Security Administration (SSA) disability benefits, although the Veteran did not specifically indicate the disabilities on which his application was based or when he began receiving benefits. 

While it can be inferred the Veteran is receiving disability based at least in part on his low back disability, particularly in light of the Family and Medical Leave Act applications concerning his low back disability that are of record, at the very least the Board cannot conclude, based on the information of record, that these records are not relevant to the claim. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). Thus, the Board must remand the claim so that the AOJ can contact the SSA and attempt to obtain any existing records pertaining to the Veteran's claim for an increased rating.

As noted above, the Board has taken jurisdiction over the issue of entitlement to TDIU. Rice, 22 Vet. App. at 453-54. As the SSA records are relevant to this issue, TDIU must also be remanded.  While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Contact the Social Security Administration and obtain a complete copy of any adjudication for disability benefits and the underlying records, including medical records. All efforts to obtain such Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. Obtain any outstanding VA treatment records.  See August 2009 VA examination report, p. 2 (Veteran reported that he was seen by the Beaver CBOC yearly).

4. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






